In consolidated actions for divorce and separation, the husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Rockland County, dated January 15, 1973, as denied his motion to vacate the wife’s notice to *600examine him before trial and in part granted her cross motion to examine him, i.e., only as to “ his financial circumstances.” Order reversed insofar as appealed from, without costs; motion to vacate the notice of examination granted and cross motion denied in its entirety. There was no sufficient showing of special circumstances warranting an examination before trial {Stern v. Stern, 39 A D 2d 767). Munder, Acting P. J., Latham, Grulotta, Christ and Benjamin, JJ., concur.